     Case 21-14200-MBK            Doc 8 Filed 05/21/21          Entered 05/21/21 09:10:09           Desc Ntc of
                                       Confirmation Hrg         Page 1 of 1
Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 21−14200−MBK
                                         Chapter: 13
                                         Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Salvatore Caravello Jr.                                  Tara Caravello
   540 Bryn Mawr Drive                                      540 Bryn Mawr Drive
   Brick, NJ 08723                                          Brick, NJ 08723
Social Security No.:
   xxx−xx−2932                                              xxx−xx−9602
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON CONFIRMATION OF PLAN



Date:                 7/14/21
Time:                 10:00 AM
Location:              Courtroom 8, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.

A copy of the Plan will follow this notice.




Dated: May 21, 2021
JAN: wdr

                                                 Jeanne Naughton
                                                 Clerk, U. S. Bankruptcy Court
